Citation Nr: 0710516	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-28 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected gastroesophageal reflux disease (GERD), 
hiatal hernia, duodenal ulcer, esophageal polyp, removal of 
esophageal polyp, status post Nissen fundoplication.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1985 and April 1986 to May 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran has moved to Virginia and the 
Roanoke RO now has jurisdiction of the claims file.

In the veteran's August 2004 substantive appeal, he argued 
that scar tissue from a surgical scar from his sternum to 
navel from the Nissen fundoplication had attached to his 
intestines and was causing him great pain.  A December 2004 
rating decision gave the veteran a separate noncompensable 
evaluation for his surgical scar from sternum to navel.  The 
veteran has not appealed the noncompensable evaluation; 
therefore, it will not be discussed in this decision.  


FINDING OF FACT

The veteran's service-connected GERD, hiatal hernia, duodenal 
ulcer, esophageal polyp, removal of esophageal polyp, status 
post Nissen fundoplication, is manifested by gastritis 
(bloating), esophageal distress, heartburn, and occasional 
reflux and dysphagia.  There is no evidence of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable impairment of health.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
GERD, hiatal hernia, duodenal ulcer, esophageal polyp, 
removal of esophageal polyp, status post Nissen 
fundoplication, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Codes 7305, 7307, 7346 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

Initially, it must be noted that the current claim for 
increase is a "downstream issue" from the claim for service 
connection for GERD, hiatal hernia, duodenal ulcer, 
esophageal polyp, removal of esophageal polyp, status post 
Nissen fundoplication.  Normally, in this type of 
circumstance, if the claimant has received a VCAA letter for 
the underlying claim and raises a new issue (i.e., increased 
rating) following the issuance of the rating decision that 
awarded the underlying claim, VA is not required to issue a 
new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  In this case, VA did issue a VCAA letter informing the 
veteran of the information needed to substantiate a claim for 
an increased rating.  However, VA did not provide the veteran 
with proper VCAA notice before the initial unfavorable agency 
of original jurisdiction decision on a claim.

VA advised the veteran of the essential elements of the VCAA 
in a May 2006 letter, which was issued after initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for an 
increased rating.  It also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for an increased rating, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.  The veteran was not told what information is needed to 
substantiate a claim for service connection; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran was awarded 
service connection for GERD, hiatal hernia, duodenal ulcer, 
esophageal polyp, removal of esophageal polyp, status post 
Nissen fundoplication, and therefore was not prejudiced by a 
lack of notice.

As noted above, the May 2006 VCAA letter was issued after the 
initial determination of the claim on appeal; however, any 
defect with respect to timing of the VCAA notice requirements 
was harmless error.  Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  Following the issuance of that letter, the veteran 
has had an opportunity to respond to the VCAA letter, 
supplement the record, and participate in the adjudicatory 
process.  The claim was subsequently readjudicated by the RO 
in December 2006, when the RO issued a supplemental statement 
of the case.  For these reasons, the veteran has not been 
prejudiced by the timing of a fully-compliant VCAA letter.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is also 
noted that the veteran was informed of the evidence necessary 
to establish a higher evaluation for GERD, hiatal hernia, 
duodenal ulcer, esophageal polyp, removal of esophageal 
polyp, status post Nissen fundoplication, when VA issued a 
statement of the case in August 2004.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The veteran was notified of the fourth 
and fifth element in a letter dated March 2006, which was 
sent before the VCAA letter.  Neither letter included notice 
of the first three elements; however, the Board finds no 
prejudice to the veteran.  See Bernard, supra.  The veteran 
was awarded service connection for GERD, hiatal hernia, 
duodenal ulcer, esophageal polyp, removal of esophageal 
polyp, status post Nissen fundoplication; therefore, the 
first three elements are not in dispute and the veteran was 
not prejudiced by a lack of notice.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records and service medical records.  VA examinations were 
provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Increased Rating

The veteran has claimed that his service-connected GERD, 
hiatal hernia, duodenal ulcer, esophageal polyp, removal of 
esophageal polyp, status post Nissen fundoplication, warrants 
a higher initial evaluation than 10 percent.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for GERD, 
hiatal hernia, duodenal ulcer, esophageal polyp, removal of 
esophageal polyp, status post Nissen fundoplication.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 
7 Vet. App. 55 (1994)), and that as to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date of the filing of 
the claim on which service connection was granted (or from 
other applicable effective date).  See Fenderson, 12 Vet. 
App. at 126-127.  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability on the facts 
shown to exist during separate periods of time.  Id.

The Board notes that there are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14; 38 C.F.R. § 4.113 
(2006).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

In this case, the veteran has variously been diagnosed with 
gastrointestinal disorders including duodenal ulcer and 
hiatal hernia.  These disorders are rated under the criteria 
for evaluating digestive disorders in VA's Schedule for 
Rating Disabilities, specifically, Diagnostic Codes 7305 and 
7346, respectively.  It should be noted that the veteran has 
been diagnosed with chronic gastritis.  However, there is no 
diagnosis in the record of hypertrophic gastritis, which 
disability falls under Diagnostic Code 7307.  Atrophic 
gastritis which is a complication of another disease is to be 
rated according to the underlying condition.  Id.

The Board notes that, effective July 2, 2001, the rating 
criteria used to determine the severity of disabilities 
affecting the digestive system were revised.  However, there 
were no substantive changes to Diagnostic Codes 7305, 7307, 
or 7346.  

Diagnostic Code 7305, relating to duodenal ulcers, provides 
that, moderate ulcer disease with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration or with continuous moderate manifestations 
warrants a 20 percent rating.  Mild ulcer disease with 
recurring symptoms once or twice yearly warrants a 10 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Diagnostic Code 7346, relating to hiatal hernias, provides 
that a 30 percent rating is warranted where there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal arm or 
shoulder pain, productive of considerable impairment of 
health.  With two or more such symptoms of less severity, a 
10 percent rating is appropriate.  38 C.F.R. § 4.114, 
Diagnostic Code 7346. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of the evidence does not support an initial 
evaluation in excess of 10 percent for GERD, hiatal hernia, 
duodenal ulcer, esophageal polyp, removal of esophageal 
polyp, status post Nissen fundoplication.  

Medical records from the Naval Hospital in Camp Pendleton 
from November 2001, June 2002, and November 2002 show that 
the veteran complained of bloating and was diagnosed with 
chronic gastritis and abundant H. Pylori organisms.  In 
November 2001, the veteran also complained of dysphagia.  A 
January 2003 VA examination shows that the veteran had peptic 
ulcer disease secondary to H. Pylori that was treated and 
improved.  This examination also shows that the veteran had 
GERD with esophagitis and an esophageal polyp.  Years prior 
to the examination, there was an operative correction by 
fundoplication with good results.  The examiner noted that 
the problem with GERD was mild recurrence of reflux.  

Medical records from VA Medical Center Salem show that in 
January 2004 the veteran's GERD was responding well to 
medication.  In March 2004 the veteran was seen for arm and 
shoulder pain.  In April 2004, the veteran complained of 
bloating sensation of his abdomen and worsening of acid 
reflux.  He denied nausea and vomiting.  The examiner 
reported a worsening of symptoms and referred the veteran to 
the gastrointestinal clinic.  He was given a gastroenterology 
consult in June 2004 after complaints of bloating, especially 
after meals.  He reported very little heartburn.  The 
examiner's impression was that the veteran's bloating and 
excessive gas were secondary to his poor dietary habits.  The 
examiner did note that the veteran was less able to expel gas 
due to fundoplication.  A routine follow-up appointment in 
October 2004 shows that the veteran's hiatal hernia symptoms 
were well controlled with medication. 

The veteran was given a VA examination in connection with 
this claim in November 2006.  The veteran reported that he 
had acid reflux for almost his whole Marine Corps career, and 
that it had gradually gotten worse.  He said that he had 
fundoplication and that "fixed my problem."  He did report 
that he has some bloating and heartburn when he eats tomato 
based foods.    

The examiner reported that the veteran had no history of 
nausea, vomiting, or dysphagia.  He did have a history of 
esophageal distress (several times a week).  He had less than 
weekly heartburn or pyrosis.  There was no history of 
regurgitation.  The veteran had a history of esophageal 
dilation, but no dilations in the past 12 months (his last 
esophageal dilation was in 2003).  The examination revealed 
no reflux, reflux esophagitis or stricture.  The examination 
did not reveal ulcer crater or abnormal mucosa of the stomach 
or the duodenal cap.  There were no new esophageal polyps, no 
duodenal ulcer, and no residuals status post gastric surgery.  
The examiner reported that there were no significant effects 
on usual occupation and no effects of the problem on usual 
daily activities.

Considering Diagnostic Code 7305, the preponderance of the 
evidence is against a finding that the veteran has moderate 
ulcer disease with recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration or with 
continuous moderate manifestations.  In fact, the November 
2006 examination shows no duodenal ulcer or ulcer crater.  
Therefore, a higher evaluation under Diagnostic Code 7305 is 
not warranted.

Considering Diagnostic Code 7346, the medical evidence in 
this case demonstrates that the veteran has continued to 
complain of bloating and heartburn, has esophageal distress, 
has had some past problems with reflux, and, as noted in 
medical records from November 2001, did complain once of 
dysphagia.  The veteran did complain of arm and shoulder pain 
on one occasion in March 2004.  However, the preponderance of 
the evidence does not support a finding that the veteran has 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation.  Furthermore, none of the medical 
evidence indicates that the veteran's disability is 
productive of symptoms approaching considerable impairment of 
his health.  As such, a higher rating under Diagnostic Code 
7346 is not warranted.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 10 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an initial evaluation in 
excess of 10 percent for GERD, hiatal hernia, duodenal ulcer, 
esophageal polyp, removal of esophageal polyp, status post 
Nissen fundoplication, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.  In view of the denial of 
entitlement to an increased evaluation, the Board finds no 
basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson, supra.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluation for GERD, 
hiatal hernia, duodenal ulcer, esophageal polyp, removal of 
esophageal polyp, status post Nissen fundoplication, are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disability is not exceptional nor unusual 
such as to preclude the use of the regular rating criteria. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected gastroesophageal reflux disease, hiatal 
hernia, duodenal ulcer, esophageal polyp, removal of 
esophageal polyp, status post Nissen fundoplication, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


